Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR § 1.84(p)(3) because the reference characters are not of appropriate size. As per 37 CFR § 1.84(p)(3):
 Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. 

Applicant should keep in mind the provisions of CFR § 1.84(u). As per 37 CFR § 1.84(u)(2):
The view numbers must be larger than the numbers used for reference characters.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 15 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the at least one formwork element or beam further comprises an additional formwork panel” as recited within lines 1-2 of claim 15. Claim 13 never introduces a formwork panel in an appropriate positive manner. As such, the recitation of “an additional formwork panel” in claim 15 is not clear in that it is not understood if the “an additional formwork panel” is actually in addition to a first formwork panel or if the “additional formwork panel” is merely in addition to what is 
Claim 15, line 3, “the additional formwork panel element” lacks antecedent basis within the claim. It is therefore, not clear as to what “the additional formwork panel element” refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter 6,619,620.    Carter discloses a striking tool, comprising:
	a base element 2;
	a striking element 2 configured to engage with at least one of a formwork element or a beam;
	a plurality of struts 9, wherein the base element, the striking element, and the
plurality of struts define a parallelogram configuration; and
	an actuation mechanism 13 configured to cause relative motion between the base element and the striking element, wherein when activating the actuation 
2. The base element comprises a mounting portion 6 configured to attach the base element to a mounting surface.
6. Carter comprises a first stopper element and a second stopper element 10 each configured to limit movement of the striking element relative to the base element. 
7. The second stopper element 10 limits the movement beyond a rectangle form of the parallelogram configuration.
8. the second stopper element limits the movement of the struts to a maximum angle of 90 degrees or less in the unactuated state.
9. The first stopper element and the second stopper element 10 are integrally formed with the striking tool.
10. The mounting portion defines a through-hole, (within which 30 lies), configured to receive a screw or bolt for attaching the base element to the mounting surface.
11. The relative motion comprises simultaneous motion in a horizontal direction and a vertical direction.
12. The formwork element comprises a formwork panel, (claims 1 and 12 appear directed to a “striking tool” per se thus, Carter serves to read upon claim 12).

Claim(s) 1, 2, 4, 5 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer, III 6,015,131.    Brewer, III discloses a striking tool, comprising:
	a base element 13;

	a plurality of struts 51, wherein the base element, the striking element, and the
plurality of struts define a parallelogram configuration; and
	an actuation mechanism 50 configured to cause relative motion between the base element and the striking element, wherein when activating the actuation mechanism the parallelogram configuration defined by the base element, the striking element, and the plurality of struts is maintained.
2. The base element comprises a mounting portion, (bolts going through 38), configured to attach the base element to a mounting surface.
4. The actuation mechanism 50 comprises a threaded spindle configured to cause lateral motion of the striking element relative to the base element.
5. The spindle 50 comprises an attachment point, (hex end of the spindle), configured to receive a screw-wrench or ratchet.
10. The mounting portion defines a through-hole, (within which 30 lies), configured to receive a screw or bolt for attaching the base element to the mounting surface.
11. The relative motion comprises simultaneous motion in a horizontal direction and a vertical direction.
12. The formwork element comprises a formwork panel, (claims 1 and 12 appear directed to a “striking tool” per se thus, Brewer, III serves to read upon claim 12).

Allowable Subject Matter
Claims 13, 14, 17 and 18 are allowed.
Response to Arguments
Applicant’s arguments, see pages 7-9 of Applicant’s response, filed December 02, 2021, with respect to the rejection(s) of claim(s) 3 over Kinney have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carter and in view of Brewer, III.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                  





























MS
March 07, 2022